              Case 1:17-cv-00712-CL            Document 120            Filed 12/10/20         Page 1 of 3




                               IN 1HE UNITED STATES DISTRICT COURT

                                      FOR 1HE DIS1RICT OF OREGON·

                                              MEDFORD DIVISION



 G. SMITII,                                                                    Civ. No. 1:17-cv-00712-CL

                            Plaintiff,                                         OPINION & ORDER
                    v.

 JILL LIMERICK,

                            Defendant

CLARKE, Magistrate Judge. ·

             This matter comes before the Court on Plaintiffs M.otion to Recuse. · ECF No. 109.

 Pursuant to Local Rule of Civil Procedure 7-l(d)(l), the Court concludes that the motion is

. appropriate for resolution without oral argument. l The motion is DENIED.

             Plaintiff moves for recusal purSllant to federal statute 28 U.S.C. § 144, which provides in

pertinent part:

              Whenever ·a party to any proceeding iri a district court makes and ·fl.I~ a timely and
              sufficient affidavit that the judge before whom the matter is pending has a personal·· ·
              bias or prejudice against him or in favor. of any adverse party, such judge shall
              proceed rio further therein, but another judge shall be assigned to hear such
            · proceeding.       ·                                        ·

           the affidavit shall state the facts and the reasons for the belief ~t bias or prejudice
           exists, and shall be filed not less than ten days before the beginning of the term at
         . which the proceeding is to be heard,· or good cause shall be shQwn for the failure to .
           file it within such time. A party may file only one such affidavit in any case. It
           shall be accompanied by a certificate of counsel of record stating that it is made in
        . good faith.                                       ··



 1 In the specific case ofa motion to recuse, "since the inquiry is addressed to the facial sufficiency of the affidavit-
                          of
 not to the truth or falsity the facts stated therebi, a 'hearing' is unnecessary." Toth 'V. Trans World Airlines, Inc.,
 862 F.2d 1381, 1388 (9th Cir. 1988) (internal quotation marks and citation omitted, alterations nonn_alized).


 Page 1-0PINION & ORDER
         Case 1:17-cv-00712-CL          Document 120        Filed 12/10/20     Page 2 of 3




28 u.s.c. § 144.
                                                              ..                         .
         The judge against whom such an affidavit is filed cannot pass on the truth or falsity of the
        .                        .
facts stated in the affidavit. United States v. Montecalvo, 545 F.2d 684, 6~5 (9th Cir. 1976).

However, the judge is entitled to pass upon the legal sufficiency of.the
            '                                                         .
                                                                         affidavit. Id ."Only
                                                                                         :
                                                                                              after

the legal ~ufficiency of the affidavit is dete~ined does it be.come th~ duty of the judge 'to proceed

no further' in the case." Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1388 (9th Cir. 1988)
                 ·.            .                                                              "   .
(citation omitted).

       "Ari affidavit filed pursuant to [§1¥] is not legally sufficient unless it specifically alleges

facts that fairly support the contention that the judge exhibits bias or ·prejudice. directed toward a

party that stems from an extrajudicial source." . United Stp.tes v. .Sib/a, 624 f.2d 864, 868 (9th Clr.

1980). A motion to disqualify must be denied when the motion and affidavit in support ·"contain

only [the moving party's] conclusions and are devoid of sp~cific fact allegations tending to show

personal bias stemming from an extrajudicial source."         !d   Recusal is appropriate where "a

reaso~able person with knowledge of.a.11 the facts _would conclude that the judge's impartiality
            '•


might reasonably q~estion." Yagman v. Republic [ns;, 987 F.2d 622,626 (9th Cir. 1993) (internal

quotation marks and citation omitted). For a judge to be disqualified, there must be showing of

"such a high degree of favoritism or .antagonism as to make fair judgment impossible." Liteky v. ·

United States, 510 U.S. 540,555 (1994)~
                         .                                              .                             .
       In this case; Plaintiffs motion and affidavit do not contain any allegations tending to show

personal bias stemming from an ex.trajudicial source. As evi~ence of bias, Plaintiff cites only to

the Court's rulings and orders. "A judge's ruling against a party does not, without much more.

compelling evidence, show prejudice against that party, or bias in favor of the prevailing party."

Toddv. McMahn, No. l:15-cv-1091-MC, 2016 WL 843264, a~ *2 (D. Or. Mar. 1, 2016); see also



Page 2 -OPINION & ORD~R
            Case 1:17-cv-00712-CL         Document 120      Filed 12/10/20     Page 3 of 3




 United States v. Holland, 519 F.3d 909, 914 (9th Cir. 2008) (The judge's
                                                                    .
                                                                          "conduct during
                                                                                      .
 pro~ings should not exqept in the 'rarest of circumstances' form the sole basis for rec al.")
       .                              .                .
 (quoting Liteky, 510 U.S. at 555 (footnote omitted)). The. Court tl:ierefore conclud
 .                                                   .
 motion and affidavit are legally. insufficient and there is no need to

 another judge. Th~ Motion to Recuse, ECF No. 109, is DENIE .

           It is so ORDERED and DATED.this -----,~




. Page 3 -OPINION & ORDER
